DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/2021 has been entered.
Claim Rejections - 35 USC § 103
Claims 1, 4-6, 10-11, 14-16, 20 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0138630 (Honea) in view of US 2008/0130102 (Murison). 
For claim 1, Honea teaches a pumped fiber amplifier for high energy laser (HEL) applications (fig. 1), the apparatus comprising: 
an optical fiber including at least one core (fig. 1, 122, [0073]), wherein a seed laser is optically coupled to the at least one core (fig. 1, 106); 
the optical fiber including a second different section to operate as a power amplifier (fig. 1, 122);
 wherein the at least one core is dimensioned to suppress modal instability ([0079]) when a difference between the selected wavelength (pump) ([0079], 976 nm) 
Honea does not teach the fiber amplifier is tandem pumped;
the optical fiber including a first section to operate as an oscillator ;
and one or more diode pumps optically coupled to the first section of the optical fiber, 
wherein the at least one core of the first section is doped to convert the one or more diode pumps into a tandem pump, wherein the one or more diode pumps and the tandem pump bi-chromatically pump the power amplifier;
wherein a selected wavelength associated with the oscillator is less than a center wavelength of the seed laser.
Honea teaches the optical amplifier section of the fiber (fig. 1, 122) is pumped by optical pumps (fig. 1, 121).  However, Murison teaches a fiber amplifier (fig. 1) including 
the optical fiber including a first section to operate as an oscillator (fig. 1, 44 between 47a and 47b);
and one or more diode pumps optically coupled to the first section of the optical fiber (fig. 1, 46), 
wherein the at least one core of the first section is doped to convert the one or more diode pumps ([0027], 975 nm) into a tandem pump ([0027]-[0028], 1030 nm), wherein the one or more diode pumps and the tandem pump bi-chromatically pump the power amplifier ([0028] and [0029]);
wherein a selected wavelength associated with the oscillator ([0027], 1030 nm) is less than a center wavelength of the seed laser ([0027], 1064 nm).
The pump configuration of Murison has the benefits of minimizing spurious lasing and noise ([0018]) as well as converting multimode pump light into a fiber core pump which results in improved pumping efficiency and providing pump wavelengths not easily available with semiconductor lasers ([0028]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the pumping configuration of Murison in the device of Honea in order to minimize spurious lasing and noise, convert multimode pump light into a fiber core pump and provide pump wavelengths not easily available with semiconductor lasers.
For claim 11, Honea teaches a pumped fiber amplifier for high energy laser (HEL) applications (fig. 1), comprising: 

the optical fiber including a second different section to operate as a power amplifier (fig. 1, 122);
 wherein the core is dimensioned to suppress modal instability ([0079]) when a difference between the selected wavelength (pump) ([0079], 976 nm) and the center wavelength ([0079],1060 nm) is in a range of 0.1-8% (7.9%=84/1060) and a greater than 1 kW final amplifier stage with a single core is employed (fig. 4C, [0073] and [0079] PM 20/400 fiber). Further, Honea teaches optimizing diameters in order to control thermal effects and resulting modal instabilities ([0026]). One would have been motivated to prevent modal instabilities in order to control beam quality ([0009]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the core dimension to suppress modal instability, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). One would have been motivated to optimize the core dimension in order to control thermal effects and resulting modal instabilities in order to control beam quality.
Honea does not teach the fiber amplifier is tandem pumped;
the optical fiber including a first section to operate as an oscillator ;
and one or more diode pumps optically coupled to the first section of the optical fiber, 

wherein a selected wavelength associated with the oscillator is less than a center wavelength of the seed laser.
Honea teaches the optical amplifier section of the fiber (fig. 1, 122) is pumped by optical pumps (fig. 1, 121).  However, Murison teaches a fiber amplifier (fig. 1) including a second section to operate as a power amplifier (fig. 1,  41/43) is tandem pumped (by pump section 42, fig. 1);
the optical fiber including a first section to operate as an oscillator (fig. 1, 44 between 47a and 47b);
and one or more diode pumps optically coupled to the first section of the optical fiber (fig. 1, 46), 
wherein the core is doped to convert the one or more diode pumps ([0027], 975 nm) into a tandem pump ([0027]-[0028], 1030 nm), wherein the one or more diode pumps and the tandem pump bi-chromatically pump the power amplifier ([0028] and [0029]);
wherein a selected wavelength associated with the oscillator ([0027], 1030 nm) is less than a center wavelength of the seed laser ([0027], 1064 nm).
The pump configuration of Murison has the benefits of minimizing spurious lasing and noise ([0018]) as well as converting multimode pump light into a fiber core pump which results in improved pumping efficiency and providing pump wavelengths not easily available with semiconductor lasers ([0028]).  It would have been obvious to one 
While the combination does not explicitly state the core is dimensioned to suppress modal instability “without higher-brightness diode pumping,” or the tandem pump comprises a “higher-brightness tandem pump”  in both cases the term “higher-brightness” is not distinctly claimed, and as discussed in the 35 USC 112 rejection above, a first reference point for what is “higher-brightness diode pumping” may be arbitrarily chosen such that any pumping in the prior art may be deemed to be not “higher-brightness diode pumping” while a second reference point for what constitutes a “higher-brightness tandem pump” may be arbitrarily chosen such that any tandem pump in the prior art may be deemed to be a “higher-brightness tandem pump.” Therefore, the “higher-brightness” limitations do not patentably distinguish the claimed invention from the prior art.
For claims 4 and 14, Honea and Murison both teaches a center wavelength of the seed laser is in a range of 1020-1080nm (Honea, [0079], 1060 nm and Murison, [0027], 1064 nm).
For claims 5 and 15, Murison teaches the selected wavelength is in the range of 1010-1045nm ([0027], 1030 nm).
For claims 6 and 16, the combination inherently teaches the oscillator comprises a single mode or multimode oscillator (an oscillator is either single mode or multimode).
For claims 10 and 20, Murison teaches the first section includes a highly reflective fiber Bragg grating (HR-FBG) (fig. 1, 47a, [0027]) and partially reflecting fiber Bragg grating (PR-FBG) associated with the oscillator (47a, [0027]).
For claims 23 and 25, Murison teaches a core-to-cladding area ratio is uniform in the final amplifier stage ([0073], core of fiber 122 has a 20 micron diameter and cladding has a 400 micron diameter).
For claims 24 and 26, Murison teaches a diameter of the core on one boundary of boundaries of the final amplifier stage is the same as a diameter of the core on the other boundary of the boundaries of the final amplifier stage ([0073], core diameter of fiber 122 is 20 microns).
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0138630 (Honea) in view of US 2008/0130102 (Murison) and further in view of US 2006/0187973 (Varnham).
For claims 7 and 17, the previous combination does not teach the one or more diode pumps comprise a set of pump diodes, and the apparatus further comprises: a combiner optically coupled between the plural diode pumps and first section of the optical fiber. However, Varnham does teach a the one or more pump diodes (fig. 1, 3) comprise a set of pump diodes (fig. 1, 3), and the apparatus further comprises: a combiner (fig. 1, 11) optically coupled between the plural diode pumps (fig. 1, 3) and first section of the optical fiber (fig. 1, 2) in order to provide optical pumping to the first section (2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the plurality of diode pumps and combiner of Varnham as a simple substitution for the single diode and combiner of .
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0138630 (Honea) in view of US 2008/0130102 (Murison) and “1 kW cw fiber-amplifier with < 0.5 GHz linewidth and near-diffraction limited beam-quality for coherent combining application” (Engin). 
For claims 8 and 18, Honea teaches the seed laser comprises a preamplifier (fig. 1, 109 and 111). Honea does not teach the preamplifier is to generate greater than 20W of seed power. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to determine the optimal and workable power levels including greater than 20W, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Optimizing the preamplifier has the advantage of requiring less amplification by the main amplifier (fig. 1, 120). Further, Engin teaches a kW amplifier with a 60 W preamplifier (fig. 1, page 2) preamplifying a seed pulse to be injected into a kW-MOPA (page 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the pre-amplifier of Engin as a simple substitution for the pre-amplifier of Honea as the substituted components and their functions were known in the art and the substitution would have yielded predictable results.  In the present case, the .
Claims 9, 19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0138630 (Honea) in view of US 2008/0130102 (Murison) and “Pseudo-random binary sequence phase modulation for narrow linewidth, kilowatt, monolithic fiber amplifiers” (Flores).
For claims 9 and 19, the previous combination does not teach seed laser includes a phase modulator and employs pseudo random bit sequence (PRBS) phase-modulation. However, Flores teaches a kilowatt fiber amplifier (fig. 2) has a seed laser (fig. 2, NPRO and Φ-Modulator) which includes a phase modulator (fig. 2, Φ-Modulator) and employs pseudo random bit sequence (PRBS) phase-modulation (page 17738, third paragraph) in order to provide improved SBS suppression with a narrow linewidth (abstract). 
For claims 21-22, the previous combination does not teach the final amplifier stage includes a mode-field-adaptor to match the final amplifier stage to a mode corresponding to the oscillator. However, Flores a kilowatt fiber amplifier (fig. 2) where the final amplifier stage includes a mode-field-adaptor (fig. 2, MFA).  MFAs have the benefit of matching modes in different sections of a fiber amplifiers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the mode field adaptor of Flores with the device of the previous combination in order to match modes in different sections of a fiber amplifiers.


Response to Arguments
Applicant’s arguments, see page 6, filed 4/21/2021 with respect to rejections under 35 USC § 112 have been fully considered and are persuasive.  The rejection of claims 1, 4-11 and 14-22 under 35 USC § 112 have been withdrawn. 
Applicant's arguments filed 4/21/2021 with respect to rejections under 35 USC § 103 have been fully considered but they are not persuasive. Applicant argues at page 8, first paragraph, that Honea does not teach the final amplifier stage with a single core.  Applicant argues that Honea instead teaches an amplifier stage with two cores. While Honea does teach a fiber with a first and second core in fig. 9, the first and second core are not present in the embodiment of figure 1 in Honea. Honea describes the fiber 122 as a PM 20/400 fiber at [0073] and does not require a second core.  It is noted that fig. 9 is described at [0093] and refers some embodiments.  The coupled fibers of fig. 9 are not required in the embodiment of fig. 1. Further, even if the coupled fibers were required, the limitation of claims 1 and 11 are open ended “with a single active core” as opposed to language such as “the final amplifier stage consists of a single active core. Therefore, even if it were determined that Honea requires two different cores, Honea would still be applicable. The additional limitations of new dependent claims 23-26 have been addressed above. 
Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Carter whose telephone number is (571)270-1872.  The examiner can normally be reached on M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to contact the examiner at the above number.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Carter/Primary Examiner, Art Unit 2828